PER CURIAM.
Case No. 84-141 is hereby dismissed. In case No. 84-434 we reverse the trial court’s order dismissing the appellants’ action with prejudice. In our view the pleadings of appellants, while inartfully drawn and including allegations as to statutes upon which appellants cannot rely, stated a cause of action for common-law uncon-scionability as to the lease transactions in question. See Kohl v. Bay Colony Club Condominium, 398 So.2d 865 (Fla. 4th DCA 1981). We reject appellees’ contention that the action was properly dismissed because of the existence of defenses such as laches, statute of limitations, subsequent assignments and other such defensive matters raised by the appellees. While those matters may constitute valid defenses, an issue we do not decide or comment upon, we do not believe they constituted proper grounds for granting the motion to dismiss the pleadings.
Accordingly, we reverse and remand this cause for further proceedings in accord herewith.
ANSTEAD, C.J., and DELL and WALDEN, JJ., concur.